Judgment unanimously affirmed without costs. Memorandum: We affirm the award of consequential damages for reasons stated by the Court of Claims (McMahon, J.). We add only that we are unable to review defendant’s contention that the court erred in granting, in part, claimants’ motion for an additional allowance pursuant to EDPL 701 because the motion papers are not a part of the stipulated record on this appeal. In any event, defendant’s contention that the 1987 amendment to EDPL 701 (see, L 1987, ch 771) should not have been applied retroactively lacks merit because the right to the additional allowance did not accrue until the award was made. The date of the award was subsequent to the effective date of the amendment (see, Hakes v State of New York, 184 AD2d 1035; First Bank & Trust Co. v State of New York, 184 AD2d 1034; Thomas v State of New York, 179 AD2d 945; Lee-Hi Fuel Corp. v State of New York, 179 AD2d 494; Matter of New York City Tr. Auth. [Superior Reed & Rattan Furniture Co.], 160 AD2d 705). (Appeal from Judgment of Court of Claims, McMahon, J.— Consequential Damages.) Present—Callahan, J. P., Boomer, Green, Fallon and Davis, JJ.